Citation Nr: 0825843	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-28 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to Type-II diabetes mellitus.

2.  Entitlement to an effective date prior to September 30, 
2004 for the grant of service connection for Type-II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

While the veteran completed an appeal from an April 2005 
rating decision with regard to an increased initial rating 
for post-traumatic stress disorder (PTSD), a statement dated 
in July 2007, from the veteran's representative, indicated 
that the appeal would be satisfied with the award of a 70 
percent rating.  A rating decision dated later in July 2007 
awarded a 70 percent rating for the PTSD, effective the date 
of service connection.


FINDINGS OF FACT

1.  On October 2, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal is requested as 
to the issue of entitlement to service connection for 
hypertension, including as secondary to service-connected 
Type-II diabetes mellitus.

2.  On October 2, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal is requested as 
to the issue of entitlement to an effective date earlier than 
September 30, 2004 for the grant of service connection for 
Type-II diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
service connection for hypertension, including as secondary 
to service-connected Type-II diabetes mellitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an effective date earlier than September 30, 2004 for the 
grant of service connection for Type-II diabetes mellitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal as to the issues of entitlement to 
service connection hypertension, including as secondary to 
service-connected Type-II diabetes mellitus, and entitlement 
to an effective date earlier than September 30, 2004 for the 
grant of service connection for Type-II diabetes mellitus.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to these issues and these claims are dismissed.




ORDER

The appeal of the issue of entitlement to service connection 
hypertension, including as secondary to service-connected 
Type-II diabetes mellitus, is dismissed.

The appeal of the issue of entitlement to an effective date 
earlier than September 30, 2004 for the grant of service 
connection for Type-II diabetes mellitus is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


